 In the Matter of CORDELE SASH, DOOR AND 'LUMBER COMPANY, EM-PLOYERandINTERNATIONALWOODWORKERS OF AMERICA, CIO7PETITIONERCase No. 10-RC-15.Decided September10, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board makes the following:FINDINGSOF FACT .THE BUSINESSOF THE EMPLOYERThe Employeroperatesa lumber business at Cordele, Georgia, com-prising anoffice, alumber plant, and a retail store for the sale oflumber and hardware.For its lumber plant during the year 1947,the Employer purchased within the State logs costing $100,000, butpurchased notoutside the State.For its retail store during thesame period, the Employer purchased goods costing $488,963, of whichapproximately 14 percent was purchased outside the State and 86 per-cent was purchased within the State.During the year 1947, the Em-ployer's sales amounted to $629,317, all of which were made within theState.The Employer is engaged essentially in the processing of lumbergrown within the State, a purely local function. It sells its processedlumber as building materials through its retail store to local customers.Its processed lumber and other strictly local products comprise 86percent of all goods sold in its retail store.During 1947, however,other goods valued at $68,455, approximately 14 percent of all goodssold at theretail store,werepurchased outside the State.These, too,were sold entirely within Georgia.79 N. L.R. B., No. 75.578 CORDELE SASH,DOOR AND LUMBER COMPANY579In view of the entirely local character of the production operationswith which the employees involved herein are concerned and the pre-dominantly local character even of the retail store operations, we be-lieve that it will not effectuate the policies of the Act to assert juris-idictiom in this- case.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board` hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.MEMBERSREYNOLDS andGRAY,dissenting:The employees whom the Petitioner would represent are the produc-tion and maintenance workers of the Employer's lumber processing:operations, excluding the retail store employees.'We have repeatedlyrecognized the close interrelationship and dependence of integrated'operations and have-repeatedly held that our jurisdictiondoesnot restupon the interstate character of the particular operations performedby employees in specific work categories covered by a charge or peti-tion.For this reason we do not agree with the Employer that its busi-nessoperations do not "affect commerce" within the meaning of theAct.Consequently we find without merit the Employer's contentionthat the instant petition for investigation and certification of repre-sentatives for employees engaged in its lumber processing operationsmust be dismissed.Since we cansee no realdistinction between thiscaseandCentralSash and Door Company, supra,and in view of the fact that the Em-ployer's operations are closely allied to the building and constructionindustry, over which the Board is asserting jurisdiction, we wouldassertjurisdiction and direct an election in the instant case.3we woulddistinguishthe instantcase fromMatter ofCentral Sash and Door Company,77 N. L. R. B. 418, on the facts of thetwo cases.In the instant case, it clearly appearsthat the Employer's purchaseof materialsoutside the State is limitedto goods intendedfor resale in its store.None of thesematerials are used in its lumber manufacturingoperations.So far as thedecision-in theCentral Sashcase indicates,the materials pur-chased outsidethe State were not limited :to thosefor resale in the store.